Name: Commission Regulation (EEC) No 671/83 of 23 March 1983 on certain transitional measures affecting the advance fixing of monetary compensatory amounts following realignment of the central rates of the currencies in the European monetary system
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 83 Official Journal of the European Communities No L 78/27 COMMISSION REGULATION (EEC) No 671/83 of 23 March 1983 on certain transitional measures affecting the advance fixing of monetary compensatory amounts following realignment of the central rates of the currencies in the European monetary system Whereas all the Member States with the exception of Ireland will apply new monetary compensatory amounts from 24 March 1983 ; whereas in Ireland the new amounts are to take effect on 26 March 1983 ; whereas it is necessary therefore to extend the period of suspension for Ireland until that date ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (3), as last amended by Regulation (EEC) No 1451 /82 (4), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, and having regard to the corresponding provisions in other Regu ­ lations on the common organization of markets in the agricultural products sector, Whereas Regulation (EEC) No 641 /83 (^ suspended the advance fixing of monetary compensatory amounts for the period 21 to 23 March 1983 ; HAS ADOPTED THIS REGULATION : Article 1 As far as the monetary compensatory amounts appli ­ cable in Ireland are concerned, the period of suspen ­ sion is extended until 26 March 1983 . Article 2 This Regulation shall enter into force on 24 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1983 . For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 106, 12 . 5 . 1971 , p. I. (2) OJ No L 362, 23 . 12 . 1982, p. 4 . O OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 164, 14 . 6 . 1982, p. 1 . (0 OJ No L 75 , 21 . 3 . 1983 , p. 1 .